J-S40007-16



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                         Appellee

                    v.

ROY HOLLOWAY

                         Appellant                  No. 3359 EDA 2015


                Appeal from the PCRA Order October 21, 2015
            In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-1007581-1977


BEFORE: BOWES, MUNDY AND MUSMANNO, JJ.

JUDGMENT ORDER BY BOWES, J.:                          FILED JUNE 08, 2016

      Roy Holloway appeals from the denial of his fifth petition seeking post-

conviction relief. We affirm.

      On December 6, 1978, a jury convicted Appellant of first degree

murder, conspiracy, and possession of an instrument of crime. On February

13, 1975, Appellant shot and killed Hattie Jones when she was unable to

satisfy a debt.   Appellant was sentenced to life imprisonment, which was

affirmed.   Commonwealth v. Holloway, 425 A.2d 741 (Pa. 1981).

Appellant was denied relief under the now-repealed Post Conviction Hearing

Act, and we affirmed.      Commonwealth v. Holloway, 505 A.2d 1032

(Pa.Super. 1985) (unpublished memorandum).         Appellant then filed three

PCRA petitions. On appeal from the denial of the third one, we concluded
J-S40007-16



that it was untimely.          Commonwealth v. Holloway, 739 A.2d 587

(Pa.Super. 1999) (unpublished memorandum).

      Appellant filed the present PCRA petition on May 13, 2015.               It was

dismissed as untimely, and, on appeal, Appellant invokes the newly

discovered facts exception to the one-year time bar. Appellant’s brief at 4.

Our “standard of review of the denial of a PCRA petition is limited to

examining      whether   the    evidence     of   record    supports    the    court’s

determination     and    whether   its     decision   is   free   of   legal   error.”

Commonwealth v. Smith, 121 A.3d 1049, 1052 (Pa.Super. 2015).                        A

defendant’s claim falls within the newly discovered facts exception when he

“can establish that the facts upon which his claim is predicated were

unknown to him and could not have been discovered through the exercise of

due diligence.” Commonwealth v. Watts, 23 A.3d 980, 984 (Pa. 2011).

Herein, Appellant’s newly discovered facts are that: 1) the trial court did not

administer an oath to a witness; and 2) the trial court failed to certify

transcripts.

      We agree with the PCRA court that Appellant failed to establish that he

was duly diligent in discovering these facts regarding the state of the record,

which has been in existence for over thirty-seven years. We affirm based on

the well-reasoned December 1, 2015 opinion of the Honorable Jeffrey P.

Minehart.

      Order affirmed.

                                         -2-
J-S40007-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/8/2016




                          -3-